J-S77016-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.E.L.-B. &            :   IN THE SUPERIOR COURT OF
J.C.-B., MINORS                            :        PENNSYLVANIA
                                           :
                                           :
APPEAL OF: A.B., MOTHER                    :
                                           :
                                           :
                                           :
                                           :   No. 813 MDA 2016

                Appeal from the Decree Entered April 21, 2016
              In the Court of Common Pleas of Lancaster County
             Orphans’ Court at No(s): 2706 of 2015, 2707 of 2015


BEFORE: PANELLA, OLSON and PLATT*, JJ.

MEMORANDUM BY OLSON, J.:                             FILED OCTOBER 12, 2016

       A.B. (“Mother”) appeals from the decree dated and entered on April 21

2016, granting the petitions filed by the Lancaster County Children and

Youth Social Services Agency (“CYS” or the “Agency”), and involuntarily

terminating her parental rights to her male, minor children, J.C.-B., born in

August of 2014, and J.E.L.-B., born in April of 2013, (individually, “Child,” or

collectively, the “Children”), pursuant to the Adoption Act, 23 Pa.C.S.

§ 2511(a)(1), (2), (5), and (b).1 Mother’s counsel, Attorney Gina M. Carnes

____________________________________________


* Retired Senior Judge assigned to the Superior Court.
1
  In separate decrees dated and entered on April 21, 2016, the trial court
voluntarily terminated the parental rights of J.C.-B.’s father, C.A.M., Jr., and
involuntarily terminated the parental rights of J.E.L.-B.’s father, P.S., under
section 2511(a)(1), (2), and (b).        Neither father has appealed the
(Footnote Continued Next Page)
J-S77016-16


(“Counsel”), filed a motion for leave to withdraw as counsel and a brief

pursuant to Anders v. California, 386 U.S. 738, 744 (1967). We affirm,

and grant the motion to withdraw filed by Mother’s counsel.

      In its opinion entered on June 17, 2016, the trial court aptly set forth

the factual and procedural background of this appeal, which we adopt

herein. In her timely appeal filed on May 19, 2016, Mother raises one issue

challenging the sufficiency of the evidence to support the termination of her

parental rights to the Children. See Anders Brief at 6.2

      Pursuant to Anders, when counsel believes an appeal is frivolous and

wishes to withdraw representation, he or she must do the following:

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record . . ., counsel
      has determined the appeal would be frivolous;

      (2) file a brief referring to anything that might arguably support
      the appeal, but which does not resemble a “no-merit” letter or
      amicus curiae brief; and

                       _______________________
(Footnote Continued)

termination of his parental rights, nor is either father a party to the instant
appeal.
2
  In her concise statement that accompanied her notice of appeal, Mother
stated her issue somewhat differently from her statement of questions
involved portion of her brief, but neither document designated a particular
subsection of section 2511 with regard to which the evidence was
insufficient. We find that Mother adequately preserved her issue for our
review. Cf. Krebs v. United Refining Company of Pennsylvania, 893
A.2d 776, 797 (Pa. Super. 2006) (holding that an appellant waives issues
that are not raised in both the concise statement of errors complained of on
appeal and the statement of questions involved section of the appellate
brief).



                                            -2-
J-S77016-16


      (3) furnish a copy of the brief to defendant and advise him of his
      right to retain new counsel, proceed pro se, or raise any
      additional points he deems worthy of the court’s attention.

In re S.M.B., 856 A.2d 1235, 1237 (Pa. Super. 2004) (citation omitted).

      In In re V.E., 611 A.2d 1267, 1274-75 (Pa. Super. 1992), this Court

extended the Anders principles to appeals involving the termination of

parental rights.   “When considering an Anders brief, this Court may not

review the merits of the underlying issues until we address counsel’s request

to withdraw.” In re S.M.B., 856 A.2d at 1237.

      In Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), our

Supreme Court addressed the second requirement of Anders, i.e., the

contents of an Anders brief, and required that the brief:

      (1)   provide a summary of the procedural history and facts,
            with citations to the record;


      (2)   refer to anything in the record that counsel believes
            arguably supports the appeal;


      (3)   set forth counsel’s conclusion that the appeal is frivolous;
            and


      (4)   state counsel’s reasons for concluding that the appeal is
            frivolous. Counsel should articulate the relevant facts of
            record, controlling case law, and/or statutes on point that
            have led to the conclusion that the appeal is frivolous.


Santiago, 978 A.2d at 361. “After an appellate court receives an Anders

brief and is satisfied that counsel has complied with the aforementioned

requirements, the Court then must undertake an independent examination


                                    -3-
J-S77016-16


of the record to determine whether the appeal is wholly frivolous.”              In re

S.M.B., 856 A.2d at 1237.

         With respect to the third requirement of Anders, that counsel inform

the defendant of his or her rights in light of counsel’s withdrawal, this Court

has held that counsel must “attach to [a] petition to withdraw a copy of the

letter    sent   to   the[]   client   advising   him   or   her   of   their   rights.”

Commonwealth v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).3

         Here, counsel complied with each of the requirements of Anders.

Counsel states that she conscientiously examined the record and determined

that an appeal would be frivolous. Further, counsel’s Anders brief comports

with the requirements set forth by the Supreme Court of Pennsylvania in

Santiago. Finally, counsel filed, with her motion to withdraw, a copy of the

letter that counsel sent to Mother, advising her of her right to proceed pro se

or retain alternate counsel and file additional claims, and stating counsel’s

intention to seek permission to withdraw.           Accordingly, counsel complied

with the procedural requirements for withdrawing from representation, and

we will proceed with our independent review.

         In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:


____________________________________________


3
  Counsel attached to her motion to withdraw and Anders brief a copy of
her letter to Mother, dated July 20, 2016, in compliance with Millisock.



                                           -4-
J-S77016-16


     [A]ppellate courts must apply an abuse of discretion standard
     when considering a trial court’s determination of a petition for
     termination of parental rights. As in dependency cases, our
     standard of review requires an appellate court to accept the
     findings of fact and credibility determinations of the trial court if
     they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
     A.3d 1179, 1190 (Pa. 2010).           If the factual findings are
     supported, appellate courts review to determine if the trial court
     made an error of law or abused its discretion. Id.; R.I.S., 36
     A.3d 567, 572 (Pa. 2011) (plurality opinion). As has been often
     stated, an abuse of discretion does not result merely because
     the reviewing court might have reached a different conclusion.
     Id.; see also Samuel Bassett v. Kia Motors America, Inc.,
     34 A.3d 1, 51 (Pa. 2011); Christianson v. Ely, 838 A.2d 630,
     634 (Pa. 2003). Instead, a decision may be reversed for an
     abuse of discretion only upon demonstration of manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. Id.

     As we discussed in R.J.T., there are clear reasons for applying
     an abuse of discretion standard of review in these cases. We
     observed that, unlike trial courts, appellate courts are not
     equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., 9 A.3d at
     1190.    Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

     Moreover, we explained:


                                     -5-
J-S77016-16


     [t]he standard of clear and convincing evidence is defined as
     testimony that is so “clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.”

Id. quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003).

     This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).    See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).   The trial court terminated Mother’s parental rights under section

2511(a)(1), (2), (5) and (b). We will focus on section 2511(a)(2) and (b),

which provides as follows:

     § 2511. Grounds for involuntary termination

     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                                     ***

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to be
           without essential parental care, control or subsistence
           necessary for his physical or mental well-being and the
           conditions and causes of the incapacity, abuse, neglect or
           refusal cannot or will not be remedied by the parent.

                                     ***

     (b) Other considerations.--The court in terminating the rights of
     a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The
     rights of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein


                                      -6-
J-S77016-16


      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511.

      In the Anders brief, Mother contends that the trial court failed to give

her credit for the items that she completed, or partially completed, on her

reunification plan for Child.   Anders Brief, at 11.    In particular, Mother

asserts that she undertook efforts to complete the plan, particularly with

regard to goals relating to her work history, commitment to the Children,

and mental health counseling. Mother complains that Agency caseworkers

did not do enough to assist her in cutting through some of the “red tape”

involved in the mental health care system.          Mother alleges that she

experienced a delay in meeting the requirement, imposed by the Agency’s

provider, of having a family member complete a family history form. Mother

asserts that, by imposing this requirement, the Agency placed an obstacle in

her path. Mother argues that the Agency knew she had cognitive issues and

nevertheless did nothing to assist her in timely completing her mental health

goal objective.   Accordingly, Mother argues that the Agency effectively

abandoned its duty to work with her toward the completion of her plan. Id.

Mother also complains that the Agency failed to produce the expert who

conducted her mental health and intelligence quotient testing, which was the

basis for the Agency’s request that Mother have an adaptive functioning

assessment.   Id. at 12.   Mother asserts that the Children were in a pre-

adoptive home at the time of the termination hearing, and that allowing


                                     -7-
J-S77016-16


Mother additional time to satisfy the plan for reunification would not have

caused a disturbance in their daily lives. Id.

      To satisfy the requirements of section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following

elements: (1) repeated and continued incapacity, abuse, neglect or refusal;

(2) such incapacity, abuse, neglect or refusal that caused the child to be

without essential parental care, control or subsistence necessary for his

physical or mental well-being; and (3) the causes of the incapacity, abuse,

neglect or refusal cannot or will not be remedied. See In re Adoption of

M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003).                 The grounds for

termination of parental rights under section 2511(a)(2), due to parental

incapacity   that   cannot   be   remedied,   are   not   limited   to   affirmative

misconduct; to the contrary, those grounds may include acts of refusal as

well as incapacity to perform parental duties. In re A.L.D. 797 A.2d 326,

337 (Pa. Super. 2002).

      While Mother contends that the trial court abused its discretion and

erred as a matter of law in terminating her parental rights when CYS failed

to provide reasonable efforts to promote reunification between her and the

Children prior to filing the termination petitions, our Supreme Court has held

that the trial court is not required to consider reasonable efforts in relation

to a decision to terminate parental rights under section 2511(a)(2). In the




                                      -8-
J-S77016-16


Interest of: D.C.D., 105 A.3d 662, 675 (Pa. 2014).           Thus, we find her

argument lacks merit.

      Nevertheless, the facts, as found by the trial court, support the

conclusion that CYS made reasonable efforts to reunify the Children with

Mother. After a careful review of the record in this matter, we find that the

record supports the trial court’s factual findings. We also conclude that the

trial court’s legal determinations are not the result of an error of law. In re

Adoption of S.P., 47 A.3d at 826-27. We, therefore, affirm the termination

of Mother’s parental rights with regard to the Children under section

2511(a)(2) on the basis of the trial court opinion entered on June 17, 2016.

See Trial Court Opinion, 6/17/16, at 3-5.

      Next, we review the termination of the parental rights of Mother under

section 2511(b).     This Court has stated that the focus in terminating

parental rights under section 2511(a) is on the parent, but it is on the child

pursuant to section 2511(b). See In re Adoption of C.L.G., 956 A.2d 999,

1008 (Pa. Super. 2008) (en banc).

      Mother claims that it was in the Children’s best interest to have a

chance for reunification with her. Mother asserts that it is unjust for the trial

court to terminate her parental rights because the Children have bonded

with her, and she does not wish for them to experience a feeling of loss.

Anders Brief, at 12.




                                      -9-
J-S77016-16


      In reviewing the evidence in support of termination under section

2511(b), our Supreme Court recently stated as follows.

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S. § 2511(b). The emotional needs and welfare of the child
      have been properly interpreted to include “[i]ntangibles such as
      love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
      791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa.
      1993), Our Supreme] Court held that the determination of the
      child’s “needs and welfare” requires consideration of the
      emotional bonds between the parent and child. The “utmost
      attention” should be paid to discerning the effect on the child of
      permanently severing the parental bond. In re K.M., 53 A.3d at
      791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      In its opinion, the trial court found that the Children have been in

placement in the same foster home for nineteen months, that they do not

actively remember a time when they were living with Mother, and that any

bond with her was limited, at best. See Trial Court Opinion, 6/17/16, at 7.

Moreover, the trial court found that the Children are thriving in a loving

home with their foster parents and are clearly bonded with the other

children in the home who have been adopted by the resource family.           Id.

Additionally, the trial court found from the testimonial evidence that

Mother’s visits would cause J.C.-B. distress. Id. The trial court stated:

      [J.E.L.-B. and J.C.-B.] cannot wait for an indefinite period of time
      for the stability and care of a permanent family in the hope that
      their biological [m]other will drastically change her behavior and
      accomplish her goals. The [C]hildren are all doing well, and
      have spent more time with their current family than with anyone
      else. After nineteen months, [J.E.L.-B. and J.C.-B.] have a much

                                     - 10 -
J-S77016-16


       closer bond with their foster parents than the minimal
       connection they have with their [m]other. It is clear to this
       [c]ourt that the best interest of these children is served by
       Mother’s rights being terminated and the [C]hildren [being]
       adopted.

Trial Court Opinion, 6/17/16, at 7.

       After a careful review of the record in this matter, we find that the

record supports the trial court’s factual findings and that the court’s legal

conclusions are not in error. In re Adoption of S.P., 47 A.3d at 826-27.

Accordingly, it was proper for the trial court to find no bond exists such that

the Children would suffer permanent emotional harm if Mother’s parental

rights were terminated. In re K.Z.S., 946 A.2d 753, 764 (Pa. Super. 2008).

It is well-settled that “we will not toll the well-being and permanency of [a

child] indefinitely.” In re Adoption of C.L.G., 956 A.2d at 1007, citing In

re Z.S.W., 946 A.2d 726, 732 (Pa. Super. 2008) (noting that a child’s life

“simply cannot be put on hold in the hope that [a parent] will summon the

ability to handle the responsibilities of parenting.”).   We, therefore, affirm

the termination of Mother’s parental rights with regard to the Children under

section 2511(b), on the basis of the trial court opinion.      See Trial Court

Opinion, 6/17/16, at 6-7.4 We also grant Counsel’s motion to withdraw. As

____________________________________________


4
   “Once counsel has satisfied the [requirements for withdrawal from
representation], it is then this Court’s duty to conduct its own review of the
trial court’s proceedings and render an independent judgment as to whether
the appeal is, in fact, wholly frivolous.” Commonwealth v. Goodwin, 928
A.2d 287, 291 (Pa. Super. 2007) (en banc), quoting Commonwealth v.
(Footnote Continued Next Page)


                                          - 11 -
J-S77016-16


we are affirming based on the trial court opinion, the parties are directed to

attach a copy of said opinion (with the names and all identifying information

regarding the parties and the Children redacted) to any future filings in this

Court.

      Decree affirmed. Counsel’s motion to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/12/2016




                       _______________________
(Footnote Continued)

Wright, 846 A.2d 730, 736 (Pa. Super. 2004). See Commonwealth v.
Flowers, 113 A.3d 1246, 1250 (Pa. Super. 2015) (following Goodwin).
After conducting an independent review, we find that this appeal is wholly
frivolous.



                                           - 12 -
J-S77016-16




              - 13 -
                                                                                                          Circulated 09/28/2016 02:03 PM




                      !f\l THE COURT OF COMMOf\l PLEAS OF LANCASTER                     couvrv, PENl\!SYLVAf\!IA
                                                     ORPHA[~Si COURT DIVISION

        In re:                                                              : SUPERIOR COURT NO.: 813 MDA 2016

                                                                            : No. 2706-2015
          ,J-~ £:" L-,_ ..--:13,      ci11cL                                ; No. 2707-2015
           Cf Q,-- Be
        By: Thomas B. Sponaugle, Judge

                                                       OPINION SUR APPEAL

                                                         Procedural       History

                  On September 3, 2014, the Lancaster County Children and Youth Social Services Agency

       (Agency) filed        petitions for temporary custody against           A~ 13,,.         (Mother) and     ~f ,. S.
       for their son,           J" (. L,-15,                  ind against Mother and r ~'           JvL        for their

       son,      ;J', Cr, -13.           r   resulting in the children being placed in shelter care the same day.

       On September 5, 2014, the Court accepted              a master's recommendation that both children

       continue    to reside in foster care. After an Adjudication and Disposition Hearing on October 31,

      2014,    .:f. fL.-g,    .f<    -were found dependent, continuing in foster care.
                      J C-13
                 On De~e~be~ 30, 2015, the Agency filed a petition with the Lancaster County Orphan's

      Court    to involuntarily terminate Mother's,          ·7P, S... 5,
                                                                      1
                                                                            . and   ~   M. ~ . parental   rights. On

      January    28, 2016, the hearing on the Petition to Terminate Parental Rights of Parents was

      continued to March 10, 2016, at which time, the Court heard testimony from an Agency

      caseworker and          1.ff. , but continued the remainder of the testimony               to April 21, 2016,

      when Mother arrived over two hours late to contest the terminatlon. (N.T. 69-74, 3/10/2016).

      On April 21, 2016, the        Court issued a decree that involuntarily terminated Mother's rights to




·--      -~~        --~--
                                                                    1g
       .::t,e. \+.
J. G, L.-B,     ;, 13. .    involuntarily terminated          1?c;'
                                                              F ZJ,
                                                                         rights   toJ,b, L--Jland     voluntarilv

     terminated·      Cf-1,~ ; rights to J,.e,-, 8.
             On May 19, 2016, Mother filed a Notice of Appeal to the Superior Court of Pennsylvania

    of the April 21, 2016, Orphans Court Order terminating                her parental rights. This opinion is filed

    pursuant to her appeal.

                                                        Factual History

             The Agency received multiple referrals regarding the                  :B,   t     family from June 2013 to

    May 2014._ The reported concerns were unstable housing, Mother's questionable                              ability to

    meehl~.L.B,1S'1Jeeds, and Mother's drug use. The reports were investigated but closed

    because Mother was not residing in Lancaster County.

            On May 6, 2014, the Agency received another referral for                         A. 13.    I   andJ..E-.L:.a I as

   they had moved back to Lancaster County. The concerns were for unstable housing and

   Mother's mental health issues. The Agency developed a Family Service Plan (FSP) to address

   those issues, which Mother signed on July 9, 2016.

            While pregnant with        J. ~.L..,~13. Mother   was admitted and then discharged from multiple

   housing assistance programs due to her non-cornpllance with rules. {N.T. 33·34, 53, 4/21/2016).

   At the time     of~f;..l:-.Bs   birth on August 30, 2014, Mother did not have the supplies necessary                             I

   to care for an infant. An unannounced home visit on September 2, 2014, revealed that Mother
                                                                                                                                I
                                                                                                                                    I
                                                                                                                                I
   did not have adequate formula to feed the child.                                                                             i
                                                                                                                                I
                                                                                                                                I
           The Agency filed a Petition for Temporary Custody on September 3, 2014, and two days ·

   later Mother waived the Shelter Care Hearing without admitting any of the allegations In the                                 I
   Petition. At an October 31, 2014, Adjudication and Disposition                  Hearing, Mother agreed with


                                                               2
                     the Child Perrnanencv Plan (CPP) and the finding of dependency. Mother continued to struggle

                     with the issues identified in the CPP, and at the time of the Petition for Termination of Parental

                    Rights Hearing on April 21, 2016, she had failed to complete any of the goals in her plan.




                            Whether the court appropriately terminated Mother's rights to     a;~·.~.-t3._ ~.1.C(:-13tJhen
                    Mother has made no progress on the goals set for her in the nineteen months since the

                    children's placement, continues to have issues with housing, mental health, and income, and

                    the children have bonded very well with a potentially adoptive family?


                                                                   Analysis

                           The termination of parental rights Is governed by 23 Pa. C. S. §2511. The relevant

                    sections of that statute provide as follows:

                    23 Pa. C.S. §2511
                           (a) General rule.--The rights of a parent In regard to a child may be terminated after a
                               petition filed on any of the following grounds:
                                   (1) The parent by conduct continuing for a period of at least six months
                                   immediately preceding the filing of the petition either has evidenced a settled
                                   purpose of relinquishing parental claim to a child or has refused or failed to
                                   perform parental duties.
                                   (2) The repeated and continued incapacity, abuse, neglect or refusal of the
                                   parent has caused the child to be without essential parental care, control or
                                   subsistence necessary for his physical or mental well-being and the conditions
                                   and causes of the incapacity, abuse, neglect or refusal cannot or will not be
                                   remedied by the parent.

                                  (S) The- child has been removed from the care of the parent by the court or
                                  under a voluntary agreement with an agency for a perlod of at least six months,
                                  the conditions which led to the removal or placement of the child continue to
                                  exist, the parent cannot or will not remedy those conditions within a reasonable
                                  period of time, the services or assistance reasonably available to the parent are
                                  not likely to remedy the conditions which led to the removal or placement of the

                                                                     3


--·-   . ··---·--     -   ----
                child within a reasonable period of time and termination    of the parental   rights
                would best serve the needs and welfare of the chi Id.

 The party seeking the tennination of parental rights bears the burden of establishing clear and

 convincing evidence to support the petition. In Re C.M.S., 832 A.2d 457 (Pa. Super. 2003).

Clear and convincing evidence i_s testimony that is so "clear, direct, weighty and convinci~g as to

enable the trier of fact to come to a clear conviction, without hesitance, of the truth of the

precise facts in issue." In Re Adoption of J.M.M., 782 A.2d 1024, 1030 (Pa. Super. 2001), citing

In Re C.S.1 761 A.2d 847, 854-855 (Pa. Super. 2004). In a termination proceeding the focus is on

the conduct of the   parent, and whether that conduct justifies a termination of parental rights.

In Re B.,N.M., 856 A.2d 847, 854-855 (Pa. Super. 2004). This Court is satisfied that the Agency

has proven its termination case by clear and convincing evidence. Though the Agency's petition

asked for termination under Sections 2511(a}{l), (2), and (5), only one of the sections is

necessary for termination. In re P.Z., 113 A.3d 840, 851 (Pa. Super. 2015), citing In re B.L.W.,

843 A.2d 380, 384 (Pa. Super. 2004) (en   bane),


        Mother's parental obligation to her children is a "positive duty that requires active

performance."   In re Z.P., 994 A.2d 1108, 1119 (Pa. Super. 2010) (quoting In re 8., N,M.1 856

A.2d 847 (Pa. Super. 2004}   (citation omitted}. A merely passive Interest in the development of

the child is not sufficient. (Id.). Though Mother admitted to the finding of dependency, she has

not completed nor made substantial progress on any of her plan's goals. Specifically, she failed

to address the concerns about her mental health, parenting skills, financial stability, and stable

housing despite the Agency's best efforts to help her during the last nineteen months prior to

termination.


                                                   4
           Mother did not successfully complete her mental health goal. She was evaluated                    on

  December     19, 2014, by Dr. Jonathan Gransee and Associates after missing her first

  appointment.     (N.T. 15, 4/21/2016). The evaluation identified Mother's IQ as 63, which is in the

  mild mental retardation range. {N.T. 17, 4/21/2016). The evaluator recommended                     that Mother

 have a mi~imum of twenty-six weekly sessions with a counselor skilled in addressing

 depression, anger, and behavioral issues with cognitively delayed individuals, and she was

 referred for an Adaptive Functioning Assessment on June 30, 2015. (N.T. 15-16, 17-18,

 4/21/2016). Despite substantial effort by the Agency1 to help Moth er finish the parenting

 capacity assessment, her lack of follow through prevented it from being completed. (N.T. 23-24,

 46, 4/21/2016}.

          Motherfailed to complete mental health treatment.               On   January 30, 2015, Mother was

 referred to Philhaven, a behavioral healthcare provider, for ongoing mental health care. (N.T.

 19, 4/21/2016). On April 28, 2015, when the Agency asked her about her mental health

treatment status, Mother stated that she had healthcare but had still not contacted Philhaven.

(N.T. 19, 4/21/2016}. Mother was verbally reminded at that time, and again by letter on May

21, 2015, that she needed to contact Philhaven as soon as possible. (N.T. 19, 4/21/2016).

Though Mother eventually indicated that she had received some treatment for depression at

T.W. Ponessa Counseling Services, she did not follow through with Philhaven until August 13,

2015. (N.T. 21, 23, 4/21/2016) and voluntarily ended treatment four months later without

successfully completing it. (N.T. 20-21, 23, 4/21/2016).


I In addition to following up with Mother and her healthcare providers, the Agency Caseworkers created "to-do"

    for
lists    her that spelled out everything that Mother needed to do. (N.T. 47, 4/21/2016). The caseworker also met
with Mother multiple times to ensure that she understood her responsibilities and available resources. (N.T. 47,
4/21/2016).

                                                         5
                      The Agency has met its burden to terminate Mother's parental rights under 23 Pa.C.S.

            §2511(a) {1), (2),         and {5}. The children were removed from Mother's custody because of her

            failure to provide the necessary care and support.               There is no evidence that Mother has made

            any significant progress toward solving her issues. Mother cannot remedy those behaviors
                                                                     i
            which caused the initial placement of the chlldren.

            J .. ~ .L,-B.$   -t   J,   6.-3:1;. best interest is served by their remaining in foster care and being
           adopted. The children have been in care for more than nineteen months. Given Mother's

           history, the Court is convinced that she will not resolve her significant issues ln a reasonable

           time. The children are thriving in a loving and healthy home which is a potentially permanent

           resource. (N.T. 38-39, 69, 4/21/2016}. The two boys are clearly bonded with the resource

           parents,   and with the other children in the home who have been adopted by the resource

           family. (N.T. 69, 4/21/2016).           The children   do not actively remember a time when they were

           living with the Mother. Any bond wlth her at this time ls very limited at best. Mother's visits

           would caus~J",d~2.significant distress. (N.T. 48, 4/21/2016).

           J,e,J,..B,.   ct J, C.~ -(3',      cannot wait for an indefinite period of time for the stability and care of

           a permanent family in the hope that their biological Mother               will drastically   change her behavior

           and accomplish her goals. The children are all doing well, and have spent more time with their

           current family than with anyone else. After nineteen months, J', l;;,L.;-B +J.C,.:s. have a much

           closer bond with their foster parents than the minimal connection                they have with their Mother.

           It is clear to this Court that the best Interest of these children is served by Mother's rights being

           terminated and the children to be adopted.




                                                                         7


---·----    -----
                                            Conclusion


          Based on the above, the Court finds that the Agency has sustained its burden under 23

Pa.CS.A. §2511{a) (1), {2), and (5}. The Court's Order of April 21, 2016, properly termlnated

Mother's parental rights to    J. 1;.. t., - 13.       4-   J. C, . -'B ,




Attest:
Copies to:
           ~fi:U      .y ci~,D
       Gina Carnes, Esquire
        David Natan, Esquire
       JoAnne Murphy, Esquire [GAL]
       LCC&YSSA




                                                   8
                                                          Conclusion


                  Based on the above, the Court finds that the Agency has sustained its burden under 23

        Pa.C.S.A.§2511(a) (1), (2), and (5). The Court's Order of April 21, 2016, properly terminated

                                        ",,:·"·   ~~-··                      r-
                                                                       • .:.~